Citation Nr: 0815498	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from October 1979 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision (mailed in 
September 2004) of the Department of Veterans Affairs (VA) 
Regional Office (RO) above, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a back injury.  


FINDINGS OF FACT

1.  In a February 2002 Board decision, the RO denied 
entitlement to service connection for a low back disability.  
The veteran did not appeal that decision, and it became 
final.

2.  Since the February 2002 Board decision, evidence relating 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for residuals of a back 
injury, which is neither cumulative nor redundant, and which, 
by itself or in combination with other evidence, raises a 
reasonable possibility of substantiating the claim, has not 
been received.  


CONCLUSIONS OF LAW

1.  The February 2002 Board decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1104 (2007).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
residuals of a back injury, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to a decision on a claim by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in June 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board notes that the June 2005 notice letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  As noted, the veteran was 
advised of his opportunities to submit additional evidence 
and, subsequently, SSOCs dated in December 2006 and November 
2007 provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that not only has the 
veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of the SSOCs issued after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's Social Security Administration file and VA 
outpatient treatment records dated from September 1981 to 
November 2007.  The veteran has also submitted private 
medical records from T. County Hospital.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim.  However, the 
Board finds an examination and/or medical opinion does not 
need to be obtained because there is no competent evidence of 
record which establishes that an event, injury, or disease 
occurred in service to which the veteran's current back 
disability may be related.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Facts, and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for a low back disability 
was denied in a rating decision dated in August 1983.  At 
that time, the RO considered evidence showing the veteran 
sustained a low back injury in February 1983 when he was 
attacked and thrown from an overpass.  The RO denied the 
veteran's claim on the basis that there was no evidence 
showing his low back disability was incurred in or aggravated 
by service.  The veteran appealed the RO's determination and, 
in October 1984, the Board determined that service connection 
for a low back disability was not warranted.  In making this 
determination, the Board noted that, although there was 
evidence showing the veteran had received treatment for a 
muscle strain in the lower back during service, the in-
service episode of muscle strain was acute and transitory, 
without any residuals, given that there were no subsequent 
instances of low back muscle strain during or after service.  
In denying the veteran's claim, the Board also noted the 
veteran's report of being involved in an altercation during 
service that resulted in a broken back.  However, the Board 
noted that, although service medical records showed the 
veteran had bruises in the lumbar and thoracic regions 
following an altercation in October 1980, there was no 
finding of a vertebral fracture at that time or until two 
years thereafter.  The October 1984 Board decision was final.  
See 38 U.S.C.A. § 7105.  

Following the October 1984 Board decision, the veteran sought 
to reopen his previously denied claim for service connection 
for a low back injury many times, but his requests to reopen 
were denied because he did not submit new and material 
evidence sufficient to reopen his claim.  See rating 
decisions and Board decisions dated in December 1985, 
February 1987, and December 1996.  

In November 1996, the veteran submitted a written statement 
indicating that he wished to reopen his claim for service 
connection for a low back disability, on the basis that he 
had sustained a permanent injury to his back after being 
beaten while in service.  The veteran's request was denied in 
a rating decision dated in November 1998, on the basis that 
he had not submitted new and material evidence sufficient to 
reopen the claim.  The veteran appealed the RO's decision 
and, in February 2002, the Board confirmed the RO's 
determination that new and material evidence had not been 
submitted to reopen the previously denied claim.  The 
February 2002 Board decision was final.  See 38 U.S.C.A. 
§ 7105.  

At the time of the last final decision, the evidentiary 
record contained the veteran's service medical and personnel 
records, including a written statement from the veteran 
detailing an altercation with the military police in October 
1980, medical records from T. County Hospital, which document 
the veteran's treatment following a back injury in February 
1983, and an associated police report dated in February 1983.  
Also included in the record was a July 1983 VA examination 
report, which revealed residual scars from a previous back 
surgery, and VA treatment records, which showed that he 
received treatment for a back disability numerous times from 
September 1981 to November 1992.  The record also contained 
numerous statements from the veteran wherein he related his 
current back disability to military service, to include 
specifically the incident when he was attacked by military 
police and suffered extensive bruising the next day.  His 
Social Security Administration file was also associated with 
the claims file.  

Since the February 2002 Board decision, the new evidence that 
has been submitted in support of this claim includes service 
personnel records dated in January 1981, which show the 
veteran received a court martial for failing to obey orders.  
Also submitted were additional medical records from the T. 
County Hospital dated in 1983, which document the veteran's 
treatment following a back injury in February 1983.  The 
veteran also submitted VA outpatient treatment records and X-
ray reports, dated from August 1996 to November 2007, which 
show the veteran has continued to complain of and receive 
treatment for a back disability.  

While the evidence mentioned above constitutes new evidence, 
in that it was not of record at the time of the previous 
decision, the evidence is not material because it does not 
raise a reasonable possibility of substantiating the claim.  
In this regard, the Board notes that the January 1981 
personnel records do not refer to or mention a back injury 
that was incurred during service.  The Board also notes that, 
while the T. County Hospital records and VA treatment records 
establish that the veteran sustained a back injury a few 
years after he was discharged from service and has continued 
to receive treatment for a back disability since service, the 
records do not contain a medical opinion linking the 
veteran's current back disability to his military service.  
Thus, the personnel records, T. County Hospital records, and 
VA treatment records are not material because they do not 
tend to demonstrate that the veteran's current back 
disability is linked to his military service.  

The Board notes the veteran also submitted written statements 
explaining why he believes he is entitled to service 
connection for a back disability.  However, the Board finds 
the veteran's statements are not new because they are 
essentially duplicative of evidence already included in the 
record, which detail the veteran's arguments in support of 
his claim.  In this regard, the Board notes the veteran has 
consistently argued that his current back disability is 
related to the back injuries he suffered during service from 
altercations with German nationals and military police and 
from performing his duties in service.  However, this 
evidence has been previously considered by the RO and Board 
and is insufficient to reopen the previously denied claim.  

The Board notes that new and material evidence sufficient to 
reopen this claim would be a medical opinion stating that the 
veteran's current back disability is causally related to his 
military service.  The Board also notes that the veteran has 
consistently reported that a physician told him that his 
current back disability is due to his in-service injuries; 
however, the evidence of record does not include any such 
opinion and the veteran, as a layperson, is not competent to 
render an opinion regarding matters involving medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, if the veteran were to again seek 
reopening of his claim, he might wish to address this issue.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material and does not 
serve to reopen the claim for service connection for 
residuals of a back injury.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a back injury 
is not reopened, and the appeal is accordingly denied.


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


